 

Exhibit 10.1

 

EXECUTION VERSION

 

THIRD AMENDMENT TO SECOND AMENDED AND RESTATED
FIRST LIEN CREDIT AGREEMENT

 

This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED FIRST LIEN CREDIT AGREEMENT
(“Amendment”), dated as of October 19, 2012 (the “Effective Date”), is by and
among Energy XXI Gulf Coast, Inc., a Delaware corporation (the “Borrower”), the
lenders party to the First Lien Credit Agreement described below (the
“Lenders”), and The Royal Bank of Scotland plc, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”), and the other parties in
the capacities herein identified.

 

RECITALS

 

WHEREAS, the Borrower, the Lenders, the Administrative Agent and certain other
Persons are parties to the Second Amended and Restated First Lien Credit
Agreement, dated as of May 5, 2011, as amended by the First Amendment to Second
Amended and Restated First Lien Credit Agreement dated as of October 4, 2011 and
by the Second Amendment to Second Amended and Restated First Lien Credit
Agreement dated as of May 24, 2012 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “First Lien Credit
Agreement”); and

 

WHEREAS, the Borrower has requested that the Administrative Agent, the Swing
Line Lender, the Issuer, and the Lenders amend the First Lien Credit Agreement
in certain respects as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants,
representations and warranties contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

AGREEMENT

 

Section 1.           Definitions. Capitalized terms used herein but not defined
herein shall have the meanings as given them in the First Lien Credit Agreement,
unless the context otherwise requires.

 

Section 2.          Amendments to First Lien Credit Agreement.

 

(a)          Amendment to Schedule II of First Lien Credit Agreement.

 

Schedule II to the First Lien Credit Agreement is amended and replaced in its
entirety with a schedule in the form of Annex I attached to this Amendment.



 

Section 3.           Borrowing Base. The Borrower and the Lenders hereby agree
that effective as of the Effective Date (hereinafter defined), the Borrowing
Base shall be equal to $825,000,000 until such time as the Borrowing Base is
redetermined or otherwise adjusted pursuant to the terms of the First Lien
Credit Agreement.

 



 

 



 

Section 4.           Conditions to Effectiveness. This Amendment shall be deemed
effective (subject to the conditions herein contained) as of the Effective Date
when the Administrative Agent has received counterparts hereof duly executed by
the Borrower, the Administrative Agent, the Swing Line Lender, the Issuers and
all of the Lenders and upon the prior or concurrent satisfaction of each of the
following conditions:

 

(a)          the Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Amendment signed on behalf of such party;

 

(b)          the Administrative Agent shall have received for its own account,
or for the account of each Lender, as the case may be, all fees, costs and
expenses due and payable pursuant to Section 3.3 of the First Lien Credit
Agreement, the fee to each Lender agreed between the Borrower and the
Administrative Agent and, if then invoiced, pursuant to Section 10.3 of the
First Lien Credit Agreement; and

 

(c)          the representations and warranties in Section 5 below are true and
correct.

 

Notwithstanding the foregoing, this Amendment shall not become effective and the
agreements hereunder will be terminated unless each of the foregoing conditions
is satisfied (or waived by all of the Lenders in writing) on or prior to October
31, 2012.

 

Section 5.           Representations and Warranties. The Borrower hereby
represents and warrants that after giving effect hereto:

 

(a)          the representations and warranties of the Obligors contained in the
Loan Documents are true and correct in all material respects, other than those
representations and warranties that expressly relate solely to a specific
earlier date, which shall remain correct in all material respects as of such
earlier date;

 

(b)          the execution, delivery and performance by the Borrower and each
other Obligor of this Amendment and the other Loan Documents have been duly
authorized by all necessary corporate or other action required on their part and
this Amendment, along with the First Lien Credit Agreement as amended hereby and
the other Loan Documents, constitutes the legal, valid and binding obligation of
each Obligor a party thereto enforceable against them in accordance with its
terms, except as its enforceability may be affected by the effect of bankruptcy,
insolvency, reorganization, moratorium or other similar laws now or hereafter in
effect relating to or affecting the rights or remedies of creditors generally;

 

(c)          neither the execution, delivery and performance of this Amendment
by the Borrower and each other Obligor, the performance by them of the First
Lien Credit Agreement as amended hereby nor the consummation of the transactions
contemplated hereby does or shall contravene, result in a breach of, or violate
(i) any provision of any Obligor’s certificate or articles of incorporation or
bylaws or other similar documents, or agreements, (ii) any law or regulation, or
any order or decree of any court or government instrumentality, or (iii) any
indenture, mortgage, deed of trust, lease, agreement or other instrument to
which any Obligor or any of its Subsidiaries is a party or by which any Obligor
or any of its Subsidiaries or any of their property is bound, except in any such
case to the extent such conflict or breach has been waived by a written waiver
document, a copy of which has been delivered to Administrative Agent on or
before the date hereof;

 

 -2--EXXI Third Amendment-

 



 

(d)          no Material Adverse Effect has occurred since June 30, 2012; and

 

(e)          no Default or Event of Default or Borrowing Base Deficiency has
occurred and is continuing.

 

Section 6.          Assignments. Effective on the Effective Date, each of the
Lenders (herein each Lender an “Assignor” and collectively the “Assignors”)
hereby irrevocably sells and assigns to IBERIABANK, Comerica Bank and Whitney
Bank (collectively, the “Assignees”) and each of IBERIABANK, Comerica Bank and
Whitney Bank hereby irrevocably purchases and accepts subject to and in
accordance with the Standard Terms and Conditions set forth in Annex I to
Exhibit D to the First Lien Credit Agreement (i) such of Assignors’ rights,
benefits, obligations, liabilities and indemnities in their respective
capacities as Lenders such that after giving effect to such sales and
assignments, the Assignors and the Assignees have the respective Revolving Loan
Commitments and Percentages set forth in Annex I to this Amendment and (ii) to
the extent permitted to be assigned under applicable law, all claims, suits,
causes of action and any other right of the Assignors (in their respective
capacities as Lenders) against any Person, whether known or unknown, arising
under or in connection with the First Lien Credit Agreement, the other Loan
Documents or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above. Each such sale and
assignment is without recourse to the Assignors and without representations or
warranty by the Assignors except as expressly provided in paragraph 1.1 of the
Standard Terms and Conditions. The Administrative Agent, the Issuers, the Swing
Line Lender and the Borrower hereby consent to the foregoing sales and
assignments.

 

Section 7.          Loan Document; Ratification.

 

(a)          This Amendment is a Loan Document.

 

(b)          The Borrower and each other Obligor hereby ratifies, approves and
confirms in every respect all the terms, provisions, conditions and obligations
of the First Lien Credit Agreement as amended hereby and each of the other Loan
Documents including without limitation all Mortgages, Security Agreements,
Guaranties, Control Agreements and other Security Documents, to which it is a
party.

 

Section 8.           Costs and Expenses. As provided in Section 10.3 of the
First Lien Credit Agreement, the Borrower agrees to reimburse Administrative
Agent for all fees, costs, and expenses, including the reasonable fees, costs,
and expenses of counsel or other advisors for advice, assistance, or other
representation, in connection with this Amendment and any other agreements,
documents, instruments, releases, terminations or other collateral instruments
delivered by the Administrative Agent in connection with this Amendment.

 

 -3--EXXI Third Amendment-

 

 

Section 9.           GOVERNING LAW. THIS AMENDMENT SHALL BE DEEMED A CONTRACT
AND INSTRUMENT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK AND THE LAWS OF THE UNITED STATES OF AMERICA, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.

 

Section 10.           Severability. Any provision of this Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

Section 11.           Counterparts. This Amendment may be executed in any number
of counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Amendment by signing one or
more counterparts. Any signature hereto delivered by a party by facsimile or
electronic transmission shall be deemed to be an original signature hereto.

 

Section 12.           No Waiver. The express waivers set forth herein are
limited to the extent expressly provided in this Amendment and, except as
expressly set forth in this Amendment, the execution, delivery and effectiveness
of this Amendment shall not operate as a waiver of any default of the Borrower
or any other Obligor or any right, power or remedy of the Administrative Agent
or the other Secured Parties under any of the Loan Documents, nor constitute a
waiver of (or consent to departure from) any terms, provisions, covenants,
warranties or agreements of any of the Loan Documents. The parties hereto
reserve the right to exercise any rights and remedies available to them in
connection with any present or future defaults with respect to the First Lien
Credit Agreement or any other provision of any Loan Document.

 

Section 13.           Successors and Assigns. This Amendment shall be binding
upon the Borrower and its successors and permitted assigns and shall inure,
together with all rights and remedies of each Secured Party hereunder, to the
benefit of each Secured Party and the respective successors, transferees and
assigns.

 

Section 14.           Entire Agreement. THIS AMENDMENT, THE FIRST LIEN CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT OF THE
PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.

 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

(Signature Pages Follow)

 

 -4--EXXI Third Amendment-

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first written above.

 

  BORROWER:       ENERGY XXI GULF COAST, INC.         By: /s/ Rick Fox    
Name:  Rick Fox     Title:  Chief Financial Officer

 

 S-5-Signature page to
EXXI Third Amendment-

 

 

  ADMINISTRATIVE AGENT, ISSUERS AND LENDERS:       THE ROYAL BANK OF SCOTLAND
plc, as Administrative Agent, Issuer and Lender         By: /s/ Sanjay Remond  
  Name:  Sanjay Remond     Title:  Director

 

 S-6-Signature page to
EXXI Third Amendment-

 

 

  WELLS FARGO BANK, N.A., as Issuer and Lender         By: /s/ Patrick J. Fults
    Name:  Patrick J. Fults     Title:  Vice President

 

 S-7-Signature page to
EXXI Third Amendment-

 

 

  AMEGY BANK NATIONAL ASSOCIATION, as Lender         By: /s/ Wakeford Thompson  
  Name:  Wakeford Thompson     Title:  Vice President

 

 S-8-Signature page to
EXXI Third Amendment-

 

 

  THE BANK OF NOVA SCOTIA, as Lender         By: /s/ Terry Donovan     Name: 
Terry Donovan     Title:  Managing Director

 

 S-9-Signature page to
EXXI Third Amendment-

 

 

  TORONTO DOMINION (TEXAS) LLC, as Lender         By: /s/ Vicki Ferguson    
Name:  Vicki Ferguson     Title:  Authorized Signatory

 

 S-10-Signature page to
EXXI Third Amendment-

 

 

  CAPITAL ONE, NATIONAL ASSOCIATION, as Lender         By: /s/ Peter Shen    
Name:  Peter Shen     Title:  Vice President

 

 S-11-Signature page to
EXXI Third Amendment-

 

 

  NATIXIS, as Lender         By: /s/ Timothy L. Polvado     Name:  Timothy L.
Polvado     Title:  Senior Managing Director         By: /s/ Louis P. Laville,
III     Name:  Louis P. Laville, III     Title:  Managing Director

 

 S-12-Signature page to
EXXI Third Amendment-

 

 

  BARCLAYS BANK PLC, as Lender         By: /s/ Vanessa A. Kurbatskiy     Name: 
Vanessa A. Kurbatskiy     Title:  Vice President

 

 S-13-Signature page to
EXXI Third Amendment-

 

 

  CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender         By: /s/ Doreen Barr
    Name:  Doreen Barr     Title:  Director         By: /s/ Michael Spaight    
Name:  Michael Spaight     Title:  Associate

 

 S-14-Signature page to
EXXI Third Amendment-

 

 

  UBS AG, STAMFORD BRANCH, as Lender         By: /s/ Irja R. Otsa     Name: 
Irja R. Otsa     Title:  Associate Director         By: /s/ David Urban    
Name:  David Urban     Title:  Associate Director

 

 S-15-Signature page to
EXXI Third Amendment-

 

 

  ING CAPITAL LLC, as Lender         By: /s/ Juli Bieser     Name:  Juli Bieser
    Title:  Director

 

 S-16-Signature page to
EXXI Third Amendment-

 

 

  REGIONS BANK, as Lender and   as Swing Line Lender         By: /s/ Kelly L.
Elmore III     Name:  Kelly L. Elmore III     Title:  Senior Vice President

 

 S-17-Signature page to
EXXI Third Amendment-

 

 

  UBS AG, STAMFORD BRANCH, as Issuer         By: /s/ Irja R. Otsa     Name: 
Irja R. Otsa     Title:  Associate Director         By: /s/ David Urban    
Name:  David Urban     Title:  Associate Director

 

 S-18-Signature page to
EXXI Third Amendment-

 

 

  CITIBANK, N.A., as Lender         By: /s/ John Miller     Name:  John Miller  
  Title:  Vice President

 

 S-19-Signature page to
EXXI Third Amendment-

 

 

  IBERIABANK, as Lender         By: /s/ Cameron D. Jones     Name:  Cameron D.
Jones     Title:  Vice President

 

 S-20-Signature page to
EXXI Third Amendment-

 

 

  COMERICA BANK, as Lender         By: /s/ Brenton Bellamy     Name:  Brenton
Bellamy     Title:  Assistant Vice President

 

 S-21-Signature page to
EXXI Third Amendment-

 

 

  WHITNEY BANK, as Lender         By: /s/ Liana Tchernysheva     Name:  Liana
Tchernysheva     Title:  Vice President

 

 S-22-Signature page to
EXXI Third Amendment-

 

 

  ACKNOWLEDGED AND AGREED AS OF THE DATE FIRST ABOVE WRITTEN:         ENERGY XXI
GOM, LLC         By: /s/ Rick Fox     Name:  Rick Fox     Title:  Chief
Financial Officer         ENERGY XXI TEXAS ONSHORE, LLC         By: /s/ Rick Fox
    Name:  Rick Fox     Title:  Chief Financial Officer         ENERGY XXI
ONSHORE, LLC         By: /s/ Rick Fox     Name:  Rick Fox     Title:  Chief
Financial Officer         ENERGY XXI PIPELINE, LLC         By: /s/ Rick Fox    
Name:  Rick Fox     Title:  Chief Financial Officer         ENERGY XXI
LEASEHOLD, LLC         By: /s/ Rick Fox     Name:  Rick Fox     Title:  Chief
Financial Officer

 

 S-23-Signature page to
EXXI Third Amendment-

 

 

  ENERGY XXI PIPELINE II, LLC         By: /s/ Rick Fox     Name:  Rick Fox    
Title:  Chief Financial Officer         ACKNOWLEDGED AND AGREED AS OF THE DATE
FIRST ABOVE WRITTEN IN ITS CAPACITY AS GUARANTOR UNDER ITS LIMITED RECOURSE
GUARANTY AND GRANTOR UNDER ITS PLEDGE AGREEMENT AND IRREVOCABLE PROXY DELIVERED
IN CONNECTION WITH THE FIRST LIEN CREDIT AGREEMENT:         ENERGY XXI U.S.A.,
INC         By: /s/ Rick Fox     Name:  Rick Fox     Title:  Chief Financial
Officer





 

 S-24-Signature page to
EXXI Third Amendment-

 

